Citation Nr: 0637398	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for passive-aggressive 
personality with adjustment reaction to adult life.

2.  Entitlement to service connection for dysthymia with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
passive-aggressive personality with adjustment reaction to 
adult life and dysthymia with depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was given a psychiatric evaluation during service 
in September 1977.  He was diagnosed as having a personality 
disorder, passive-aggressive personality with adjustment 
reaction to adult life.  Ten months later he was discharged.  
The veteran began receiving psychiatric treatment at the VA 
in 1996.  He has since also been diagnosed with a dysthymic 
disorder with depression and major depressive disorder.  

The RO has denied service connection for a personality 
disorder on the basis that congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The Board notes, however, that the VA Office of 
General Counsel held that service connection may be granted 
for a congenital disorder on the basis of in-service 
aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) (a reissue of General Counsel Opinion 01-85 (March 5, 
1985)).  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
a claimant's military service, but that service connection 
for such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  The 
veteran has not been afforded a VA examination to determine 
whether his personality disorder was aggravated by service or 
whether his dysthymic disorder is related to service.  The 
Board notes that there is psychiatric treatment in service 
and current treatment and diagnoses.  At the least, the 
veteran should receive a VA examination to determine whether 
his psychiatric disorders can be related to service or were 
aggravated by service.  See McLendon v. Nicholson, No. 04-185 
(U.S. Vet. App. June 5, 2006) (as amended Aug. 7, 2006).

The service medical records reference hospitalization at 
Marquette General Hospital in Marquette, Michigan, just prior 
to joining service for an amnesiac episode.  The records also 
indicate that the veteran was treated by a psychiatrist from 
the ages of 12-14, but no name is mentioned.  Attempts should 
be made to obtain these records.

On review of the veteran's VA medical records, it appears 
that the veteran reported receiving Social Security 
Disability benefits during inpatient treatment in September 
1997.  It is unclear as to what disability formed the basis 
for granting Social Security benefits.  VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

The psychiatric records currently in the file cover the 
period from 1996 to 2002.  The veteran has had ongoing 
medical treatment from the VA Medical Center in Minneapolis, 
Minnesota.  The records currently associated with the file 
have not pertained to the veteran's psychiatric condition.  
As the Board is remanding for a psychiatric examination, the 
veteran's most current psychiatric treatment records should 
be associated with the file.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  Ask the veteran to complete releases 
authorizing VA to request his medical 
records from Marquette General Hospital in 
Marquette, Michigan, for hospitalization 
and from the psychiatrist that treated him 
from approximately 1968 to 1970.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  Obtain the veteran's inpatient and 
outpatient medical records from the VA 
facility in Minneapolis, Minnesota for any 
psychiatric or psychological treatment 
from August 2001 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  After obtaining the above-referenced 
VA and private medical records and Social 
Security records, to the extent available,  
schedule the veteran for a psychiatric 
examination.  The claims folder and a copy 
of this Remand must be made available to, 
and be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

The examiner should indicate whether the 
veteran currently has any psychiatric 
disorders, and, if so, whether any such 
disorder is at least as likely as not 
related to his military service.

The examiner should also provide an 
opinion as to whether the veteran's 
personality disorder was aggravated (that 
is - permanently worsened) beyond the 
natural progression of such a disorder by 
his military service.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
for any opinion expressed, with reference 
to supporting records, should be provided.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

